 



Exhibit 10.1
AMENDMENT NO. 1 TO SOFTWARE LICENSE AGREEMENT
     This undersigned parties (the “Parties”) desire to amend that certain
Software License Agreement (the “Software License Agreement”) dated as of
March 31, 2004, by and among (i) Natural Health Trends Corp., a Delaware
corporation that is the successor in interest to Natural Health Trends Corp., a
Florida corporation, (ii) MarketVision Communications Corporation, a Delaware
corporation formerly known as MV MergerCo, Inc., and (iii) MarketVision
Consulting Group, LLC, a Delaware limited liability company.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby amend the
Software License Agreement by revising Section 10.3 to read as follows in its
entirety:
10.3 The occurance of a Share Default, as defined herein. “Share Default” means
the end of any rolling six-month period during which Market Value per share of
the NHTC Common Stock fails to equal or exceed $10.00 per share, such six-month
period occurring within the three-year period commencing on the earlier of
(i) the first anniversary of the date of this Agreement, or (ii) the date on
which the Merger Shares are registered with the Securities and Exchange
Commission for resale to the public. Notwithstanding the foregoing, the end of
such six-month period must be on or after September 1, 2006.
     IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to
Software License Agreement as of August 16, 2006.

          NATURAL HEALTH TRENDS CORP.
a Delaware Corporation
    By:   /s/ Stephanie S. Hayano     Stephanie S. Hayano, President and CEO   
         

          MARKETVISION COMMUNICATIONS CORPORATION
a Delaware Corporation
    By:   /s/ John Cavanaugh     John Cavanaugh, President             

          MARKETVISION CONSULTING GROUP, LLC
a Delaware Corporation
    By:   /s/ John Cavanaugh     John Cavanaugh, Manager             

